William B. Purpura* ATTORNEYS AT LAW

Case 1:20-cr-00139-RDB Document 49 Filed 01/22/21 Page 1 of 2

PURPURA & PURPURA

Of Counsel
wpurpura@purpuralaw.com
* Admitted in MD, CA & THE BONAPARTE BUILDING Marta K. Kahn*
US District Ct., DC 8 E. MULBERRY STREET mkkahn@yahoo.com
BALTIMORE, MARYLAND 21202 *Admitted in MD & VA

Christopher J. Purpura PHONE: 410-727-8550
cpurpura@purpuralaw.com FAX: 410-576-9351

January 22, 2021

Honorable Richard D. Bennett
United States District Judge
U.S. Courthouse

101 W. Lombard Street
Baltimore, MD 21201

RE: USA v. Andre Ricardo Briscoe
Criminal No. RDB-20-0139

Dear Judge Bennett:

In your Letter Order, dated December 3, 2020 (ECF Doc.46), the Court requested that
counsel attempt to reach an agreement as to scheduling. Unfortunately, due to the impact of the
pandemic on our ability to properly prepare mitigation in line with American Bar Association
standards for representation in a capital case, we are not able set a realistic schedule because we
cannot predict when we will be able to submit mitigation evidence to government trial counsel,
the Department of Justice, or proceed to trial as scheduled on January 10, 2022, if the
government continues to seek the death penalty.

American Bar Association Guidelines state:

An attorney representing the accused in a death penalty case must fully investigate the
relevant facts. Because counsel faces what are effectively two different trials--one
regarding whether the defendant is guilty of a capital crime, and the other concerning
whether the defendant should be sentenced to death- providing quality representation in
capital cases requires counsel to undertake correspondingly broad investigation and

preparation. Investigation and planning for both phases must begin immediately upon
counsel’s entry into the case, even before the prosecution has affirmatively indicated that
it will seek the death penalty.

American Bar Association Guidelines for the Appointment and Performance of Defense Counsel
in Death Penalty Cases, Rev. Ed., Feb. 2003.
Case 1:20-cr-00139-RDB Document 49 Filed 01/22/21 Page 2 of 2

Ms. Whalen was appointed to represent Mr. Briscoe on June 3, 2020 and I joined her trial
team on July 30, 2020. As a result of the worldwide pandemic, we have never personally met
Mr. Briscoe and do not anticipate that this will change in the upcoming months. Are ability to
communicate with our client is limited to phone calls and video conferencing. It is impossible to
gain a client’s full trust with this limited contact. Our mitigation specialist is also limited to video
conferencing. The pandemic has limited, if not fully precluded, our ability to meet with our
client’s immediate and extended family members, neighbors, friends, and acquaintances. Our
team has a duty to reach out to former teachers, clergy, employers, co-workers, social service
providers, doctors, correctional, probation and parole officers, but this is impossible due to the
pandemic. Our experts are unable to conduct basic examinations such as IQ testing or
neurological examinations.

The sentencer in a capital case must consider in mitigation, “anything in the life of a
defendant which might militate against the appropriateness of the death penalty for that
defendant”. Eddings v. Oklahoma, 455 U.S. 104, 113-115 (1982). Penalty phase preparation
“requires extensive and generally unparallel investigation into personal and family history”.
(ABA Criminal Justice Section note 86, at 63).

It is our reluctant duty to inform the Court that due to circumstances beyond our control
we cannot meet the minimum ABA guidelines or Sixth Amendment requirements if this matter

were to continue as a capital case with a trial date of January 10, 2022.
Respectfully Submitted,

-S-

Teresa Whalen
F

  

 

William B. Purpura
